         Case 2:20-cv-01115-PA-AS Document 9 Filed 02/05/20 Page 1 of 1 Page ID #:1945
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 EMMANUEL NSAHLAI
 NSAHLAI LAW FIRM
 11755 WILSHIRE BLVD STE 1250
 LOS ANGELES, CA 90025




 ATTORNEY(S) FOR:     PLAINTIFF
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER:
Cameroon Association of Victims of Ambazonia
Terrorism Inc., on behalf of itself and its membe                                                    2:20-cv-01115
                                                              Plaintiff(s),
                                     v.
Ambazonia Foundation Inc.; Ambazonia Interim                                                  CERTIFICATION AND NOTICE
Government; Ambazonia Governing Council; et                                                     OF INTERESTED PARTIES
al                                                           Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                     PLAINTIFF
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                      PARTY                                                               CONNECTION / INTEREST
Cameroon Association of Victims of Ambazonia Terrorism                        Plaintiff
Inc.
Ambazonia Foundation Inc.                                                     Defendant
Ambazonia Interim Government                                                  Defendant
Ivo Tanku Tapang                                                              Defendant
Christopher Anu Fobeneh                                                       Defendant
Ambazonia Defense Forces                                                      Defendant
Ambazonia Governing Council                                                   Defendant




         February 05, 2020                                 /s/Emmanuel Nsahlai /s/
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Cameroon Association of Victims of Ambazonia Terrorism Inc.



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
